DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junuzovic et al. (US Patent No. 2012/0320157; hereinafter Junuzovic).
With reference to claim 15, Junuzovic discloses a collaborative distributed workspace system (see Figs. 1-2) comprising:
a plurality of workstations (see Figs. 1-2), each workstation comprising a working surface (220), a projector (125) arranged to project a prescribed image for the workstation (220) onto the working surface of the workstation (see paragraphs 34-35, 44-45; Figs. 1-2), and a camera (130) arranged to capture image data associated with the working surface of the workstation (see paragraphs 34-35; Figs. 1-2); and
a controller (see Fig. 1) comprising a workstation processing unit associated with each workstation (see paragraph 36);
for each workstation, the controller being arranged to:
	(i) process the captured image data associated with the working
surface of the workstation to distinguish a real image portion representing real content on the working surface of the workstation within the image data captured by the camera of that workstation from other image portions within the image data captured by the camera of that workstation (see paragraphs 43, 45; Fig. 2); and (ii) generate the prescribed image for the workstation based at least in part upon the real image portion representing said real content on the working surface of other workstations among said plurality of workstations (see paragraphs 43, 45; Fig. 2).

With reference to claim 16, Junuzovic disclose the system according to claim 15, wherein Junuzovic further discloses wherein the controller is arranged, for each workstation, to: (i) process the captured image data associated with the working surface (220) of the workstation to distinguish real pixels representing the real image portion from projected pixels representing projected content that has been projected onto the working surface of the workstation (see paragraphs 45-46; Fig. 2); and
(ii) generate the prescribed image for the workstation based at least in part upon the real pixels from other workstations among said plurality of workstations (see paragraphs 45-46; Fig. 2).

With reference to claim 19, Junuzovic discloses the system according to claim 16, and further discloses wherein the controller is arranged, for each workstation, to: (i) define groupings of real pixels that are connected to one another as a real object on the working surface of the workstation; and
(ii) generate the prescribed image for the workstation such that a blank image is projected onto the real object (in teaching usage of a real chessboard having virtual pieces and a virtual copy which is projected to the remote location thereby projecting only the virtual pieces and not the chessboard; see paragraph 43; Fig. 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Junuzovic in view of Mueller et al. (US Patent Publication No. 2017/0285874; hereinafter Junuzovic).


With reference to claim 1, Junuzovic discloses a collaborative distributed workspace system (see Figs. 1-2) comprising: 
(i) a plurality of workstations (see Figs. 1-2), each workstation comprising: 
a working surface (220) (see paragraphs 44-45; Fig. 2); 
a projector (125) arranged to project a prescribed image for the workstation (220) onto the working surface of the workstation (see paragraphs 34-35; Figs. 1-2); and 
a camera (130) arranged to capture image data associated with the working surface of the workstation (see paragraphs 34-35; Figs. 1-2); and 
(ii) a controller (Fig. 1) comprising: 
a workstation processing unit associated with each workstation (see paragraphs 36); 
each workstation processing unit being arranged to communicate the captured image data from the camera at the associated workstation to the workstation processing unit of other workstations (see paragraph 36; Figs. 1-2); 
each workstation processing unit being arranged to operate the projector of the workstation alternately between a first mode projecting the prescribed image for the workstation onto the working surface of the workstation and a second mode in which the prescribed image for the workstation is not projected onto the working surface (see paragraph 107); 
the prescribed image for each workstation being generated by the controller in real time based at least in part on the captured image data received from at least one other workstation (see paragraphs 11, 26, and 35).
While disclosing all that is required as explained above there fails to be disclosure of an operational second mode as recited.
Mueller discloses a projector unit system in which each workstation processing unit (700) being arranged to operate the camera of the workstation to capture image data only when the projector is in the second mode (see paragraphs 11, 26, 35; Fig. 7). 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an operational mode similar to that which is taught by Mueller to be carried out in a system similar to that which is taught by Junuzovic to thereby control the light source to prevent interference from the light source during image capture (see paragraph 13).

With reference to claim 2, Junuzovic and Mueller disclose the system according to claim 1, wherein Junuzovic further discloses wherein the working surface of each workstation is arranged to support objects thereon and the camera of each workstation is arranged to capture the supported objects as the image data (see paragraphs 34-35, 43-44; Figs. 2).

With reference to claim 3, Junuzovic and Mueller disclose the system according to claim 1, wherein Junuzovic further discloses wherein the controller is arranged to distinguish between a real image portion representing real content (230-240) on the working surface within the image data captured by the camera from other image portions including at least in part a background image portion (220-225) representing the working surface, the controller being arranged to generate the prescribed image to be displayed by the projector for each workstation based upon the real image portion captured from other workstations among said plurality of workstations (see paragraphs 45-46; Fig. 2).

With reference to claim 4, Junuzovic and Mueller disclose the system according to claim 3, wherein Junuzovic further discloses wherein each workstation processing unit is configured to communicate only the real image portion of the captured image data to other workstations (see paragraphs 45-46; Figs. 2).

With reference to claim 5, Junuzovic and Mueller disclose the system according to claim 1, wherein Junuzovic further discloses wherein the prescribed image projected by the projector of each workstation is arranged to be generated by the controller as a composite image based on the captured image data associated with more than one other workstation (see paragraphs 47-48; Fig. 2).

With reference to claim 6, Junuzovic and Mueller disclose the system according to claim 5, wherein Junuzovic further discloses wherein the controller is arranged to generate said composite image by compositing the captured image data associated with the other workstations in respective layers which are overlayed upon one another (see paragraphs 43-44; Fig. 2).

With reference to claim 7, Junuzovic and Mueller disclose the system according to claim 5, wherein Junuzovic further discloses wherein the controller is arranged to generate said composite image by overlaying auxiliary image data onto the captured image data associated with the other workstations (see paragraph 36; Fig. 2).

With reference to claim 11, Junuzovic and Mueller disclose the system according to claim 1, wherein Junuzovic further discloses that the controller further including a centralized processing unit, the centralized processing unit being in communication with each of the workstation processing units (115, 120) over a network (see paragraphs 33, 36; Fig. 1); and each workstation processing unit being arranged to communicate the captured image data from the camera at the associated workstation to the workstation processing unit of other workstations through the centralized processing unit (see paragraph 33, 36; Fig. 1).

With reference to claim 12, Junuzovic and Mueller disclose the system according to claim 11, wherein Junuzovic further discloses that the prescribed image projected by the projector of each workstation is based upon a composite image generated by the centralized processing unit using the captured image data associated with the other workstations and wherein the composite image for each workstation, that is generated by the centralized processing unit and transmitted to the workstation processing unit of that workstation, excludes the image data captured at that workstation and entirely defines the prescribed image projected by the projector of that workstation (see paragraphs 35-36; Fig. 2).

With reference to claim 13, Junuzovic and Mueller disclose the system according to claim 11, wherein Junuzovic further discloses that the prescribed image projected by the projector of each workstation is based upon a composite image generated by the centralized processing unit using the captured image data associated with the other workstations (see paragraphs 35-36), and wherein the composite image for each workstation, that is generated by the centralized processing unit and transmitted to the workstation processing unit of that workstation (see paragraphs 35-36), includes the image data captured at that workstation and wherein the workstation processing unit for each workstation is arranged to generate the prescribed image for that workstation by removing the image data captured at that workstation from the composite image (see paragraphs 37, 44; Fig. 2).
	
With reference to claim 14, Junuzovic and Mueller disclose the system according to claim 13, wherein Junuzovic further discloses that the workstation processing unit of each workstation is arranged to receive the captured image data from other workstations and wherein the prescribed image projected by the projector of each workstation is based upon a composite image generated by the workstation processing unit of that workstation using the captured image data associated with the other workstations (see paragraph 35-36; Fig. 2).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Junuzovic and Mueller as applied to claim 1 above, and further in view of Schmollgruber et al. (US Patent Publication No. 2019/0297319; hereinafter Schmollgruber).
With reference to claim 8, Junuzovic and Mueller disclose the system according to claim 6, however while Junuzovic discloses removing visual echo (see paragraph 44), there fails to be disclosure of removing conflicting portions of the image layers as recited.
Schmollgruber discloses a visual immersion device capable of combining real and virtual images into a composite image for display, wherein the controller is arranged to generate said composite image by (i) identifying conflicting portions of the image data from different layers which conflict with one another and (ii) selecting only one of the conflicting portions to be displayed in the composite image (see paragraphs 30-31; Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a removing conflicting portions of the composite image similar to that which is taught by Schmollgruber to that which is taught by Junuzovic and Mueller to thereby manage occlusion for better integration of elements in the scene (see Schmollgruber; paragraph 31).

With reference to claim 9, Junuzovic and Mueller disclose the system according to claim 8, wherein Junuzovic further discloses that one of the workstations is identified by the controller as a master workstation (first location) and wherein the controller is arranged to select only one of the conflicting portions to be displayed in the composite image by identifying which one of the conflicting portions is associated with the master workstation (see paragraphs 42-44).

With reference to claim 10, Junuzovic and Mueller disclose the system according to claim 8, wherein Junuzovic further discloses that the controller includes conflict resolving criteria stored thereon and wherein controller is arranged to select only one of the conflicting portions to be displayed in the composite image by comparing the conflicting portions to the conflict resolving criteria in teaching (in teaching the processes of visual echo cancellation; see paragraphs 40, 42).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Junuzovic as applied to claim 16 above, and further in view of Macannuco et al. (US Patent No. 9,995,936; hereinafter Macannuco).
With reference to claim 17, Junuzovic and Mueller disclose the system according to claim 16, however fail to disclose determining captured pixels based on a brightness threshold as recited.
Macannuco discloses a HMD for an augmented reality system (see Figs. 1-4), wherein the controller is arranged to identify the real pixels by comparing brightness of captured pixels among the image data captured by the camera of that workstation to a brightness threshold and determining the captured pixel to be a real pixel if the brightness is darker than the brightness threshold (see column 9, line 65-column 10, line 14).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a brightness threshold for identifying real pixels of the virtual image similar to that which is taught by Macannuco to that which is taught by Junuzovic and Mueller to thereby improving the appearance of the virtual image (see column 1, lines 56-62).



Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18, recites, that the brightness threshold is defined as a gradient of brightness values associated with a respective column of the captured pixels, wherein the captured pixels are compared to corresponding brightness values of the gradient in order to determine if the captured pixels are real pixels, the controller being arranged to calculate the brightness values of the gradient by extrapolating between an upper brightness value and a lower brightness value derived from captured pixels at opposing ends of the column of captured pixels. With reference to claim 20, the limitations recite that the controller compares captured pixels to corresponding pixels of the projected image to determine brightness differences and adjust the brightness threshold used to identify the real pixels if the brightness difference exceeds an ambient light threshold.  The preformed searches fails to provide a reference combination that reasonably teach these features.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KULIBIDA (US PGPub 2021/0306389) discloses an image processing method for collaborating between a first and second augmented reality workspaces to generate a composite image to be shared (see abstract, 26-41, 45-57; Figs. 1-5).
SHIBA et al. (US PGPub 2020/0037872) discloses displaying a real image and a virtual image wherein the processor may determine a region having a luminance level exceeding a predetermined threshold as a virtual image (see paragraphs 189-201; Figs. 3-6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/         Examiner, Art Unit 2625                                                                                                                                                                                               
/WILLIAM BODDIE/         Supervisory Patent Examiner, Art Unit 2625